05/07/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0351



                                     No. DA 19-0351


IN THE MATTER OF:

F.J.S.,

          Respondent and Appellant


                     ORDER GRANTING EXTENSION OF TIME


          Having considered counsel’s motion for an extension of time, and with good

cause having been shown,

          IT IS HEREBY ORDERED that Appellant is granted an extension of time,

up to and including, June 12, 2020, to file the opening brief in this matter.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                                 May 7 2020